65 F.3d 176
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Richard W. BOGARD, Defendant-Appellant.
No. 94-30435.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 16, 1995.*Decided Aug. 23, 1995.

Before:  ALARCON, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Richard W. Bogard appeals the district court's revocation of his probation for failure to comply with a condition of probation.  Bogard was convicted following a court trial of four counts of attempted income tax evasion in violation of 26 U.S.C. Sec. 7201.  Bogard contends that his right to due process was violated because he did not receive fair and clear notice of what conduct was required of him to avoid revocation.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm.


3
The decision to revoke probation is reviewed for an abuse of discretion.  United States v. Laughlin, 933 F.2d 786, 788 (9th Cir.1991).  A formal condition of probation constitutes adequate notice of conduct required to avoid revocation.  United States v. Grant, 816 F.2d 440, 442 (9th Cir.1987).


4
Here, Bogard's certificate of parole specifically conditioned his probation on his filing tax returns and paying all taxes due as determined by the Internal Revenue Service (IRS).  The IRS informed Bogard of the tax amounts owed and attempted to establish payment arrangements.  Bogard's reluctance in providing personal financial information hindered the IRS's attempt to establish a payment schedule.  Bogard received adequate notice of what was required of him to avoid revocation of his probation.  See Grant, 816 F.2d at 442.  Accordingly, the district court did not abuse its discretion in revoking Bogard's probation.  See Laughlin, 933 F.2d at 788.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3